Citation Nr: 0004951	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to June 6, 1997 for 
the award of a 100 percent schedular disability evaluation 
for paranoid-type schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.  This 


appeal arose from a November 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which awarded 
a 100 percent schedular evaluation for the veteran's 
service-connected paranoid-type schizophrenia and effectuated 
the award as of June 6, 1997.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


REMAND

The veteran advances that the record supports assignment of 
an effective date prior to June 6, 1997 for the award of a 
100 percent schedular evaluation for paranoid-type 
schizophrenia.  In reviewing the report of an April 1997 
Department of Veterans Affairs (VA) hospital summary, the 
Board notes that the veteran was admitted to the Van Dorn 
Veterans' Hospital on March 20, 1997 for psychiatric 
treatment.  The report of an October 1997 VA examination for 
compensation purposes states that the veteran was being 
followed in the VA mental health clinic.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The provisions of 38 C.F.R. § 3.157 (1999) direct that the 
date of admission to a VA medical facility or the date of VA 
hospital or outpatient examination can be accepted as the 
date of receipt of an informal claim for increased disability 
compensation.  The RO may not have considered the 
applicability of 38 C.F.R. § 3.157 (1999) to the veteran's 
claim for an earlier effective date.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after December 1995, including that 
provided at the Dorn Veterans' Hospital's 
mental health clinic, be forwarded for 
incorporation into the record.  

2.  The RO should then readjudicate the 
veteran's entitlement to an effective 
date prior to June 6, 1997 for the award 
of a 100 percent schedular evaluation for 
paranoid schizophrenia with express 
consideration of the April 1997 VA 
hospital summary and the applicability of 
38 C.F.R.§ 3.157 (1999).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	J. T. HUTCHESON
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

